                                           Case 3:19-cv-04110-RS Document 30 Filed 12/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                               UNITED STATES DISTRICT COURT
                                   8                          NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                         ANTHONY OLIVER,
                                  10                                                   Case No. C 19-04110 RS
                                                      Plaintiff,
                                  11                                                   ORDER DIRECTING CLERK TO
                                                v.                                     RECLASSIFY SUIT
                                  12
Northern District of California
 United States District Court




                                         SQUARE INC.,
                                  13
                                                     Defendant.
                                  14

                                  15

                                  16         The Clerk shall reclassify this action as Nature of Suit (NOS) 485 as this is an
                                  17   action filed under the Telephone Consumer Protection Act, 47 U.S.C. § 227.
                                  18
                                  19   IT IS SO ORDERED.
                                  20

                                  21   Dated: December 12, 2019
                                  22                                                   _________________________
                                                                                          RICHARD SEEBORG
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
